Citation Nr: 1701227	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), on an extraschedular basis, prior to July 15, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran's claim was last before the Board in February 2016, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Prior to July 15, 2008, the evidence is at least in relative equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU prior to July 15, 2008, have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected PTSD has left him unable to find gainful employment.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The RO inferred a claim for TDIU from a claim for increased rating submitted in February 2005.  The Veteran has been in receipt of a 100 percent disability rating for prostate cancer since July 15, 2008.  The Veteran also receives special monthly compensation under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (k).  In an October 2016 rating decision, service connection and a separate 100 percent disability rating was granted for lung cancer, effective May 20, 2016.  Thus, the time period for consideration of entitlement to TDIU is from February 2005 to July 2008.  

Prior to July 15, 2008, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  He was granted service connection for PTSD and assigned a 30 percent disability rating effective October 29, 1993.  He was granted service connection for hearing loss and tinnitus and assigned noncompensable and 10 percent ratings respectively, effective November 13, 2002, bringing his combined disability rating to 40 percent.  The disability rating for his PTSD was later increased to 50 percent effective April 17, 2007, increasing his combined rating to 60 percent.  The rating for hearing loss was increased to 10 percent, effective May 28, 2008; the combined rating remained 60 percent.  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  Under § 4.16 (b), rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16 (a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

A January 2001 VA primary care follow-up note mentions the Veteran was service-connected for PTSD.  In the employment section, the record noted the Veteran did "odd jobs."  An April 2004 VA mental health outpatient note mentioned the Veteran was "very disappointed that he cannot get a good job and could not hold any of his former jobs for any period of time."  A September 2004 VA mental health outpatient note stated the Veteran was a taxi driver by profession but that he was currently disabled.  He stated he did "odds and ends" for others.  

In his February 2005 claim for increased rating, which the RO also took as a claim for TDIU, the Veteran stated that he was in counseling, received regular psychiatric evaluations and medications.  Further, he stated that he has held odd jobs since 1992 due to his inability to maintain a working relationship with employers as a result of negative reactions he created on the job from his PTSD symptoms. 

A March 2005 VA mental health record noted the Veteran's reports of staying "fairly isolated" in order to minimize conflict.  The Veteran also stated that he "pittles" around the house and maintains his focus on simple tasks.  He also spoke of his "inability to work for years due to his mental state."

In April 2005, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  The Veteran reported that he did not feel good about himself because of his difficulty holding down jobs.  He reported experiencing concentration problems, although his ability to watch television, cut yards and drive was not impaired.  The examination report noted the Veteran worked for the Post Office briefly after his return from Vietnam.  In the last several years, he cut grass for people in the neighborhood.  He reported cutting approximately 10 yards per week.  He did not report any problems doing this job or getting along with people when working.  The VA examiner concluded that the Veteran was capable of obtaining and maintaining employment in the "competitive market."  Further, the VA examiner noted that the Veteran did not report any performance deficits or social problems in the work he has done for several years.  

A January 2006 Vet Center progress note stated the Veteran complained of feeling irritable and anxious, and he suffered from explosive anger episodes frequently, which is why he was asked to seek additional treatment.  The Veteran also reported having great difficulties in getting along with others since his return from Vietnam, which is why he eventually resorted to doing lawn maintenance.  He was still self-employed as a lawn maintenance professional.  A February 2006 Vet Center treatment record noted the Veteran's reports of episodic explosive anger outbursts that have significantly interfered with his ability to engage appropriately with people.  The Veteran stated that this was why he preferred to be self-employed as a lawn maintenance man and work by himself.

In an April 2007 VA examination, the examiner noted that the Veteran was self-employed doing yard service, but he "has not held an employed work situation for several years."  The examination report noted that the Veteran had past jobs that included working for the Post Office for a couple years and for "Armco Steel which was his longest job of about five years."  The Veteran stated that depression caused him to miss too many days of work at the Post Office.  The Veteran reported that he gets up "around 10:30 in the morning and will watch some television."  If he has work to do, he will go and do that.  The Veteran stated he averaged three to four hours of work a day.  Otherwise, the Veteran stated he sits around the house.  The VA examiner noted that although the Veteran was self-employed doing yard work, "has not held an employed work situation for several years."  The examiner opined that since the Veteran has not been self-employed for many years and still reported difficulty getting himself up and motivated to be productive, it was as likely as not that he would be unable to maintain employment in the "competitive market."

The Board does not have authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, in February 2016, the Board remanded the issue, instructing that the claim be submitted to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

Pursuant to the February 2016 Board remand, the Veteran's claim was referred to the Director.  The Acting Director rendered a negative opinion noting that the totality of the evidence did not support the notion that the Veteran was unemployable "under any circumstances" prior to July 15, 2008.  The opinion noted that the record showed the Veteran had several jobs prior to settling into self-employment.  The opinion further stated that the medical evidence indicated the Veteran had moderately severe PTSD, which could be addressed schedularly.  The Acting Director's opinion stated that the "law makes no distinction in corporate, government or self-employment," and therefore, the April 2007 VA examiner's statement that the Veteran would not be able to gain or maintain employment in a competitive market amounted to a bare conclusion.  Further, the Acting Director noted that the Veteran had "multiple non-service connected disabilities which have not been clearly differentiated."  In particular, the advisory opinion noted that VA medical records showed the Veteran had a past medical history for urinary tract symptoms, nocturia, lung nodule, lumbar radiculopathy, foreign body residual, osteoarthrosis, tinnitus, finger deformities, injury to elbow, forearm and wrist, prostate cancer, hand contracture, dyslipidemia, costochondritis, PTSD, anemia in neoplastic disease, dependent personality disorder, and depression.

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board finds that a balance of the evidence reflects that the Veteran is unemployable due to his service-connected PTSD for the appeal period prior to July 15, 2008.  Although the Veteran did not submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in support of his TDIU claim, other evidence of record documents his education and vocational history.  His military personnel records appear to indicate that he received his high school diploma.  The Veteran's claims file does not show any subsequent educational attainment or specialized training.  As noted above, the Veteran stated he began working for the Post Office following discharge from active duty service, but he stopped working at that position within two years.  

The record shows that during the appeal period between February 3, 2005, and July 14, 2008, the Veteran had performed some lawn care services in the neighborhood where he lived.  The activities averaged about three to four hours a day and were conducted alone.  At least one VA examiner, in an April 2007 examination report, has documented the Veteran's reported difficulties in getting up and getting himself motivated as a result of his PTSD symptoms, and has stated that the Veteran was unable to obtain employment in the "competitive market."  

As a lay person, the Veteran is competent to testify to observable symptoms, such as experiencing problems with controlling his temper.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected PTSD impairs his ability to perform his job to be credible.  The evidence reflects that the Veteran has an employment history that appears to be mostly limited to low-skilled manual labor which allows the Veteran to avoid interacting with other people.  The findings discussed above reflect that work in a formal employment setting would not be feasible due to persistent symptoms of his service-connected PTSD, most notably, the Veteran's reported difficulties with his episodic outbursts of "explosive anger." 

Although the letter from the Acting Director of the VA's Compensation and Pension service asserted that the "totality of the evidence" failed to demonstrate that the Veteran was unemployable, the Board finds this opinion less persuasive than the April 2007 VA examiner's assessment, which the Board has considered in light of the Veteran's reported work history and PTSD symptomatology.  The Acting Director's letter discounted the favorable opinion from the April 2007 VA examiner by essentially relying on the fact that the Veteran was doing some lawn maintenance work to occupy his time and earn some money, but the letter does not consider the fact that the Veteran's lawn maintenance work may amount to marginal employment that would still allow him to qualify for TDIU benefits.  Further, the letter noted several nonservice-connected medical conditions experienced by the Veteran "which have not been clearly differentiated."  However, the Acting Director's letter failed to explain the relevance of these nonservice-connected conditions on the Veteran's ability to work, especially in light of the favorable opinion rendered by the April 2007 VA examiner, which appears to consider only the Veteran's service-connected PTSD on his assessment of the Veteran's ability to obtain or maintain gainful employment.  In light of these deficiencies, the Board is persuaded by the April 2007 VA examiner's statements and finds that the Veteran's lawn maintenance work amounts to a protected or sheltered employment that constitutes marginal employment. 

The above discussion reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from obtaining or maintaining substantially gainful employment for the period prior to July 15, 2008.  Thus, the Board will afford the Veteran the benefit of the doubt.  Entitlement to an extraschedular TDIU is, therefore, granted for the period between February 3, 2005, and July 14, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).



ORDER

Entitlement to a TDIU for the period prior to July 15, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


